





INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
January 1, 2017) (the “K-Plan”), is hereby further amended as follows:


Effective as of January 1, 2018, by adding the following subsection (b) to the
end of Section 3.3 Matching Contributions:
(b)
Notwithstanding the preceding provisions of this Section 3.3 and any related
Schedule to the contrary, in accordance with Treasury Regulation
§1.401(a)(4)-11(g) (the “Treasury Regulation”), effective as of January 1, 2018
and continuing through the period required pursuant to such Treasury Regulation,
the following Participants shall receive an additional Employer standard
matching contribution equal to the amount determined to be necessary to comply
with the requirements of IRC §401(a)(4) and the Treasury Regulations thereunder:

 
 
 
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX









IN WITNESS WHEREOF, MDU Resources Group, Inc., as sponsoring employer of the
K-Plan has caused this amendment to be duly executed by a member of the MDU
Resources, Group, Inc. Employee Benefits Committee on this 15th day of October
2019.


MDU RESOURCES GROUP, INC.
EMPLOYEE BENEFITS COMMITTEE




By: /s/ Jason L. Vollmer
Jason L. Vollmer, Chairman


    